  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 1 of 17 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                 BENTON DIVISION

DR. RICHARD L. THALMAN                              )
doing business as THALMAN                           )
CHIROPRACTIC & WELLNESS CENTER,                     )
on behalf of Plaintiff and                          )
the class members defined herein,                   )
                                                    )
               Plaintiff,                           )        20-cv-1129
                                                    )
               v.                                   )
                                                    )
ECHO HEALTH INC.,                                   )
and JOHN DOES 1-10,                                 )
                                                    )
               Defendants.                          )

                              COMPLAINT – CLASS ACTION

                      MATTERS COMMON TO MULTIPLE COUNTS

                                       INTRODUCTION

       1.      Plaintiff Dr. Richard Thalman doing business as Thalman Chiropractic and

Wellness Center (“Thalman”), brings this action to secure redress for the actions of Defendants

ECHO Health Inc. and John Does 1-10, in sending or causing the sending of unsolicited

advertisements to telephone facsimile machines in violation of the Telephone Consumer

Protection Act, 47 U.S.C. §227 (“TCPA”), the Illinois Consumer Fraud Act, 815 ILCS 505/2

(“ICFA”), and the common law.

       2.      The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and

the use of its fax machine. The recipient also wastes valuable time it would have spent on

something else. Unsolicited faxes prevent fax machines from receiving and sending authorized

                                                1
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 2 of 17 Page ID #2




faxes, cause wear and tear on fax machines, and require labor to attempt to identify the source

and purpose of the unsolicited faxes.

                                            PARTIES

       3.      Plaintiff Thalman has offices in Carbondale, Illinois, where he maintains a

telephone facsimile machine that automatically prints faxes using paper and ink/ toner.

       4.      Defendant ECHO Health Inc., is an Ohio corporation with its place of business at

810 Sharon Drive, Westlake, Ohio 44145. Its registered agent is William A. Minnich, located

at the same address.

       5.      Defendant ECHO Health Inc., operates an electronic payment processing

network for the healthcare industry.

       6.      Defendant advertises that participation in the network is financially beneficial to

both payors and providers. “Payers, vendors, employers, providers and members benefit from

the association with ECHO, realizing dramatic reductions in the costs of fulfillment and

customer service.” (https://www.echohealthinc.com/about-us.php)

       7.      Participation of providers, such as Plaintiff, is necessary for Defendant’s business

model to be profitable.

       8.      On information and belief, Defendant issues payment cards (which may be in

electronic form) to medical providers, or has them issued. Medical providers process the

payment cards in a manner similar to credit cards presented by patients. On information and

belief, they are charged a percentage of the amount as a fee, similar to a regular credit card, and

Echo Health may receive a portion of the fee; in any event, the medical provider pays to

participate in the payment arrangement. See NexPay, Inc. v. Comdata Network, Inc.,


                                                 2
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 3 of 17 Page ID #3




3:14cv01749, 2018 U.S. Dist. LEXIS 149165, *5, 2018 WL 4185374 (M.D.Tenn., Aug. 30,

2018).

         9.    On information and belief, Defendant obtains protected health information

pertaining to the provider’s patients.

         10.   John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                 JURISDICTION AND VENUE

         11.   This Court has jurisdiction under 28 U.S.C. §§1331 and 1367.      Mims v. Arrow

Financial Services, LLC, 132 S. Ct. 740, 751-53 (2012); Brill v. Countrywide Home Loans, Inc.,

427 F.3d 446 (7th Cir. 2005).

         12.   Personal jurisdiction exists under 735 ILCS 5/2-209, in that Defendants:

               1.      Have committed tortious acts in Illinois by causing the transmission of

                       unlawful communications into the state.

               2.      Have transacted business in Illinois.

         13.   Venue in this District is proper for the same reason.

                                             FACTS

         14.   Under the American Recovery and Reinvestment Act of 2009, all Personal Health

Information (“PHI”) communications must be secure, and therefore doctors use their fax

machines to transmit PHI as part of their business.

         15.   On October 21, 2020, Plaintiff Thalman received the unsolicited fax

advertisement attached as Exhibit A on his facsimile machine.

         16.   On information and belief, as part of Defendant ECHO Health Inc.’s business, it


                                                 3
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 4 of 17 Page ID #4




sends or causes to send faxes in the form of Exhibit A to healthcare providers in the United

States.

          17.   Faxes in the form of Exhibit A are used by Defendant ECHO Health, Inc. as a

means of obtaining or verifying public information so it can use this information to generate

business for itself by getting healthcare providers to sign up for its payment processing service.

          18.   Exhibit A informs the recipient of the services and products Defendant ECHO

Health, Inc. offers to its clients and how its products and services can benefit the recipient.

          19.   Exhibit A promotes Defendant’s name, logo, contact information and websites.

          20.   The websites on Exhibit A promote the commercial availability of Defendant

ECHO Health Inc.’s products and services.

          21.   Discovery may reveal the transmission of additional faxes as well.

          22.   Defendant ECHO Health Inc., is responsible for sending or causing the sending of

the faxes.

          23.   Defendant ECHO Health Inc., as the entity whose products or services were

advertised in the faxes, derived economic benefit from the sending of the faxes.

          24.   Defendant ECHO Health Inc., either negligently or wilfully violated the rights of

Plaintiff and other recipients in sending the faxes.

          25.   Plaintiff had no prior relationship with Defendants and had not authorized the

sending of fax advertisements to Plaintiff.

          26.   On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes.

          27.   The fax does not contain an “opt out” notice that complies with 47 U.S.C. § 227.


                                                  4
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 5 of 17 Page ID #5




       28.     The TCPA provides for affirmative defenses of consent or an established business

relationship. Both defenses are conditioned on the provision of an opt out notice that complies

with the TCPA. Holtzman v. Turza, 728 F.3d 682 (7th Cir. 2013); Nack v. Walburg, 715 F.3d

680 (8th Cir. 2013).

       29.     On information and belief, Defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in Illinois.

       30.     There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.

                                        COUNT I – TCPA

       31.     Plaintiff incorporates ¶¶ 1-30.

       32.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

       33.     The TCPA, 47 U.S.C. §227(b)(3), provides:

               Private right of action.

               A person or entity may, if otherwise permitted by the laws or rules of court
               of a State, bring in an appropriate court of that State–

                       (A) an action based on a violation of this subsection or the regulations
                       prescribed under this subsection to enjoin such violation,

                       (B) an action to recover for actual monetary loss from such a
                       violation, or to receive $500 in damages for each such violation,
                       whichever is greater, or

                       (C) both such actions.


                                                  5
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 6 of 17 Page ID #6




               If the Court finds that the Defendant willfully or knowingly violated this
               subsection or the regulations prescribed under this subsection, the court
               may, in its discretion, increase the amount of the award to an amount equal
               to not more than 3 times the amount available under the subparagraph (B) of
               this paragraph.

       34.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result. Furthermore,

Plaintiff’s statutory right of privacy was invaded.

       35.     Plaintiff and each class member is entitled to statutory damages.

       36.     Defendants violated the TCPA even if their actions were only negligent.

       37.     Defendants should be enjoined from committing similar violations in the future.

                                    CLASS ALLEGATIONS

       38.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with fax numbers (b) who, on or after a date four years prior

to the filing of this action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of Defendant

ECHO Health Inc. promoting its goods or services for sale (d) and which did not contain an opt

out notice as described in 47 U.S.C. § 227.

       39.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       40.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               1.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements;


                                                 6
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 7 of 17 Page ID #7




               2.      The manner in which Defendants compiled or obtained its list of fax

                       numbers; and

               3.      Whether Defendants thereby violated the TCPA.

       41.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

       42.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       43.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       44.     Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, 08cv2014, 2009 WL 3334909, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill. Oct. 14, 2009),

aff’d in part, rev’d in part, vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center,

Inc. v. Kohll's Pharmacy and Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American

Copper & Brass, Inc. v. Lake City Indus. Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re

Sandusky Wellness Center, LLC, 570 Fed.Appx. 437, 437 (6th Cir. 2014); Sandusky Wellness

Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992, 998 (8th Cir. 2016); Sadowski v. Med1

Online, LLC, 07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 27,

2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill. 2009); Targin


                                                  7
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 8 of 17 Page ID #8




Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd., 679 F.Supp.2d 894 (N.D.Ill. 2010);

Garrett v. Ragle Dental Laboratory, Inc., 10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS

108339 (N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d 802

(N.D.Ill. 2008); G.M. Sign, Inc. v. Group C Communications, Inc., 08cv4521, 2010 WL 744262,

2010 U.S. Dist. LEXIS 17843 (N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D.

642 (W.D.Wash. 2007); Display South, Inc. v. Express Computer Supply, Inc., 961 So.2d 451,

455 (La.App. 2007); Display South, Inc. v. Graphics House Sports Promotions, Inc., 992 So.2d

510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847 (Ok.App. 2006); ESI Ergonomic

Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50 P.3d 844 (2002); Core

Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield Physical Therapy v.

Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns,

Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc.,

4:12cv221, 2013 WL 275568, 2013 U.S. Dist. LEXIS 9554 (E.D.Mo. Feb. 24, 2013).

       45.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

               1.      Actual damages;

               2.      Statutory damages;

               3.      An injunction against the further transmission of unsolicited fax

                       advertisements;

               4.      Costs of suit;


                                                  8
  Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 9 of 17 Page ID #9




               5.      Such other or further relief as the Court deems just and proper.

                      COUNT II – ILLINOIS CONSUMER FRAUD ACT

       46.     Plaintiff incorporates ¶¶ 1-30.

       47.     Defendants engaged in unfair acts and practices, in violation of ICFA § 2, 815

ILCS 505/2, by sending unsolicited fax advertising to Plaintiff and others.

       48.     Unsolicited fax advertising is contrary to the TCPA and also Illinois law. 720

ILCS 5/26-3(b) makes it a petty offense to transmit unsolicited fax advertisements to Illinois

residents.

       49.     Defendants engaged in an unfair practice and an unfair method of competition by

engaging in conduct that is contrary to public policy, unscrupulous, and caused injury to

recipients of their advertising.

       50.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result.

       51.     Defendants engaged in such conduct in the course of trade and commerce.

       52.     Defendants’ conduct caused recipients of their advertising to bear the cost thereof.

This gave Defendants an unfair competitive advantage over businesses that advertise lawfully,

such as by direct mail. For example, an advertising campaign targeting one million recipients

would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The

reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster

misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail

with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday,

July 18, 1989, 101st Cong. 1st Sess.


                                                 9
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 10 of 17 Page ID #10




       53.     Defendants’ shifting of advertising costs to Plaintiff and the class members in this

manner makes such practice unfair. In addition, Defendants’ conduct was contrary to public

policy, as established by the TCPA and Illinois statutory and common law.

       54.     Defendants should be enjoined from committing similar violations in the future.

                                    CLASS ALLEGATIONS

       55.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on or after a date three

years prior to the filing of this action, (c) were sent faxes by or on behalf of Defendant ECHO

Health Inc. promoting its goods or services for sale (d) and which did not contain an opt out

notice as described in 47 U.S.C. § 227.

       56.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       57.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               1.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               2.      Whether Defendants thereby engaged in unfair acts and practices, in

                       violation of the ICFA.

       58.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not


                                                 10
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 11 of 17 Page ID #11




to vigorously pursue this action.

       59.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       60.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       61.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

               1.      Actual damages;

               2.      An injunction against the further transmission of unsolicited fax

                       advertising;

               3.      Attorney’s fees, litigation expenses and costs of suit;

               4.      Such other or further relief as the Court deems just and proper.

                                    COUNT III – CONVERSION

       62.     Plaintiff incorporates ¶¶ 1-30.

       63.     By sending Plaintiff and the class members unsolicited faxes, Defendants

converted to their own use ink or toner and paper belonging to Plaintiff and the class members.

       64.     Immediately prior to the sending of the unsolicited faxes, Plaintiff and the class

members owned and had an unqualified and immediate right to the possession of the paper and


                                                 11
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 12 of 17 Page ID #12




ink or toner used to print the faxes.

       65.     By sending the unsolicited faxes, Defendants appropriated to their own use the

paper and ink or toner used to print the faxes and used them in such manner as to make them

unusable. Such appropriation was wrongful and without authorization.

       66.     Defendants knew or should have known that such appropriation of the paper and

ink or toner was wrongful and without authorization.

       67.     Plaintiff and the class members were deprived of the paper and ink or toner,

which could no longer be used for any other purpose. Plaintiff and each class member thereby

suffered damages as a result of receipt of the unsolicited faxes.

       68.     Defendants should be enjoined from committing similar violations in the future.

                                        CLASS ALLEGATIONS

       69.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on or after a date five

years prior to the filing of this action, (c) were sent faxes by or on behalf of Defendant ECHO

Health Inc. promoting its goods or services for sale (d) and which did not contain an opt out

notice as described in 47 U.S.C. § 227.

       70.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       71.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               1.      Whether Defendants engaged in a pattern of sending unsolicited fax


                                                 12
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 13 of 17 Page ID #13




                       advertisements; and

               2.      Whether Defendants thereby converted the property of Plaintiff.

       72.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

       73.     Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.

       74.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       75.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

               1.      Actual damages;

               2.      An injunction against the further transmission of unsolicited fax

                       advertising;

               3.      Costs of suit;

               4.      Such other or further relief as the Court deems just and proper.




                                                 13
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 14 of 17 Page ID #14




                           COUNT IV – TRESPASS TO CHATTELS

       76.     Plaintiff incorporates ¶¶ 1-30.

       77.     Plaintiff and the class members were entitled to possession of the equipment they

used to receive faxes.

       78.     Defendants’ sending Plaintiff and the class members unsolicited faxes interfered

with their use of the receiving equipment and constitutes a trespass to such equipment. Chair

King v. Houston Cellular, 95cv1066, 1995 WL 1693093 at *2 (S.D. Tex. Nov. 7, 1995) (denying

a motion to dismiss with respect to Plaintiff's trespass to chattels claim for unsolicited faxes),

vacated on jurisdictional grounds 131 F.3d 507 (5th Cir. 1997).

       79.     Defendants acted either intentionally or negligently in engaging in such conduct.

       80.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes.

       81.     Defendants should be enjoined from continuing trespasses.

                                     CLASS ALLEGATIONS

       82.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on or after a date five

years prior to the filing of this action, (c) were sent faxes by or on behalf of Defendant ECHO

Health Inc. promoting its goods or services for sale (d) and which did not contain an opt out

notice as described in 47 U.S.C. § 227.

       83.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       84.     There are questions of law and fact common to the class that predominate over


                                                 14
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 15 of 17 Page ID #15




any questions affecting only individual class members. The predominant common questions

include:

               1.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               2.      Whether Defendants thereby committed a trespass to chattels.

       85.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

       86.     Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.

       87.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       88.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

               1.      Actual damages;

               2.      An injunction against the further transmission of unsolicited fax

                       advertising;


                                                 15
Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 16 of 17 Page ID #16




          3.    Costs of suit;

          4.    Such other or further relief as the Court deems just and proper.


                                      /s/ Daniel A. Edelman
                                      Daniel A. Edelman

Daniel A. Edelman
Cathleen M. Combs
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                         16
 Case 3:20-cv-01129-RJD Document 1 Filed 10/26/20 Page 17 of 17 Page ID #17




                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                            s/ Daniel A. Edelman
                                            Daniel A. Edelman


Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                               17
